Citation Nr: 1047198	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  07-27 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
varicose veins of the right lower extremity.  

2.  Entitlement to an evaluation in excess of 10 percent for 
varicose veins of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1975 to September 
1992.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which, in pertinent part, continued the Veteran's 20 
percent rating for varicose veins, right lower extremity, and 10 
percent rating for varicose veins, left lower extremity.  

The Veteran testified before the undersigned Acting Veterans Law 
Judge at a Board hearing at the RO in Denver, Colorado, which is 
the RO that currently retains jurisdiction of the Veteran's claim 
file, in August 2010.  A transcript of the hearing is of record.  
The Veteran submitted additional evidence at that time, along 
with a waiver of consideration by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304.  


FINDINGS OF FACT

1.  The Veteran's varicose veins of the right lower extremity are 
productive of persistent edema, stasis pigmentation or eczema, 
and persistent ulceration.  

2.  The Veteran's varicose veins of the left lower extremity are 
productive of persistent edema, stasis pigmentation or eczema, 
and persistent ulceration.  




CONCLUSIONS OF LAW

1.  The criteria for a rating of 60 percent, but no more, for 
varicose veins of the right lower extremity have been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.104, Diagnostic Code (DC) 7120 (2010).  

2.  The criteria for a rating of 60 percent, but no more, for 
varicose veins of the left lower extremity have been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.104, Diagnostic Code (DC) 7120 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant with pre-adjudication notice by 
letter dated in June 2005, and post- adjudication notice by 
letter dated in June 2008.  

The pre-adjudication notification substantially complied with 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim, and the relative 
duties of VA and the claimant to obtain evidence.  

The post adjudication notice, including that concerning the issue 
of establishing higher evaluations, was provided by the June 2008 
letter, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  While notice regarding the issue of establishing 
effective dates pursuant to Dingess, 19 Vet. App. at 473, was not 
provided, the Veteran has not alleged that he is entitled to an 
earlier effective date for the grant of an increased rating.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran has 
not alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  Furthermore, the Veteran 
has an accredited representative who has putative knowledge of 
the issue of establishing earlier effective dates.  See Overton 
v. Nicholson, 20 Vet. App. 427 (2006).

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination).

VA has obtained service treatment records (STRs), assisted the 
Veteran in obtaining evidence, afforded the Veteran the 
opportunity to give testimony before the Board, and afforded the 
Veteran medical examinations as to the severity of his service 
connected disabilities.  All known and available records relevant 
to the issues on appeal have been obtained and associated with 
the Veteran's claim file; and the Veteran has not contended 
otherwise.

Moreover, in a hearing before the undersigned, the Veteran was 
informed that it was incumbent upon him to submit any potentially 
relevant evidence in his possession which may support his claim 
and was informed of the evidence needed to substantiate his 
claim.  This action supplements VA's compliance with the VCAA and 
satisfies 38 C.F.R. § 3.103.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Analysis

The Veteran seeks an evaluation in excess of 20 percent for 
varicose veins of the right lower extremity and in excess of 10 
percent for varicose veins of the left lower extremity.  At his 
August 2010 hearing the Veteran testified that he suffers from 
daily pain, constant swelling, sores due to itching affecting 
both of his legs, and discoloration of his legs.  

In February 2003, the RO granted service connection for varicose 
veins, right lower extremity, assigning a 20 percent evaluation 
and varicose veins, left lower extremity, assigning a 10 percent 
evaluation.  Both evaluations were effective December 18, 2001, 
under 38 C.F.R. § 4.104, DC 7120.  The RO continued the Veteran's 
current 20 percent rating for varicose veins of the right lower 
extremity and 10 percent rating for varicose veins of the left 
lower extremity under 38 C.F.R. § 4.104, DC 7120, in the rating 
decision currently on appeal.

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

During an appeal of a disability rating, either from an initial 
rating assigned on granting of service connection or on appeal of 
a subsequent denial of an increased rating, it may be found that 
there are varying and distinct levels of disability impairment 
severity during an appeal.  So, staged ratings (different 
disability ratings during various time periods) are appropriate 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Under the provisions of Diagnostic Code (DC) 7120, a non-
compensable rating is warranted for asymptomatic palpable or 
visible varicose veins.  A 10 percent rating is warranted for 
intermittent edema of the extremity or aching and fatigue in the 
leg after prolonged standing or walking, with symptoms relieved 
by elevation of the extremity or by compression hosiery.  A 20 
percent rating is warranted for persistent edema that is 
incompletely relieved by elevation of the extremity, with or 
without beginning stasis pigmentation or eczema.  A 40 percent 
rating is warranted for persistent edema and stasis pigmentation 
or eczema, with or without intermittent ulceration.  A 60 percent 
rating is warranted for persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration.  Finally, a total (100 percent) rating is assigned 
for massive board-like edema with constant pain at rest.  38 
C.F.R. § 4.104, DC 7120.   

May 2005 emergency room hospital treatment records note that the 
Veteran complained of a bleeding vein and has a history of 
varicosities.  He was in the shower and a vein in his right foot 
started bleeding and would not stop.  There was no redness or 
swelling.  The treating physician noted that the bleeding stopped 
and that given the amount and severity of the Veteran's 
varicosities, he is a candidate for vein stripping.  

A VA examination was conducted in December 2005.  The Veteran 
reported that he has intermittent aching in his legs with heavy 
lifting, that he was treated in 2003 in the emergency room for 
ruptured varicose veins, and denied any edema or skin ulcers.  A 
physical examination revealed an 8 by 4 centimeter varicosity in 
the right anterior thigh that is elevated 1 centimeter, and 
varicosities that go from the knee into the mid calf area 
posteriorly.  These are raised half a centimeter and are 
bilateral.  He has visible varicosities at his foot and ankle 
bilaterally.  These are not raised or tender.  There is no 
evidence of venous statis dermatitis and no statis ulcers.  There 
is no calf tenderness to palpation and no edema.  A diagnosis of 
varicose veins, bilateral lower extremities, was given.  

A private medical opinion dated in August 2008 notes that the 
Veteran suffers from venous insufficiency in both legs.  He has a 
great deal of pain on a family basis, which is chronic, heavy 
aching and fatigue with pain on a daily basis.  He has occasional 
cramping and burning.  He has swelling of both of the lower legs 
and feet, which interferes with his activities.  Clinical 
examination reveals the Veteran's legs have abnormal vein 
circulation, a number of bulging ropy varicosities on both legs, 
severe statis dermatitis, and pre-ulceration skin changes to both 
ankles.  The Veteran has followed conservative therapy programs 
for many years, including walking, elevating his legs, and 
wearing class 2 stockings.  The physician recommended a number of 
treatments the Veteran should undergo.  

A private medical opinion dated in October 2008 notes that the 
Veteran's varicose veins have worsened in size and pain, and the 
pain is now fairly constant.  The pain is worsened by prolonged 
standing and lifting.  Two years ago he had a couple of the 
larger vessels in his foot rupture with profuse bleeding, which 
required hospital care.  On examination the Veteran had bilateral 
varicosities with the worse of them on his right lower extremity.  
The entire saphenous vein is involved from the groin to his foot.  
The left lower extremity is found to have involvement of the 
inferior saphenous vein only from the distal knee to foot with 
moderate to severe dilations.  Both lower legs and feet have 
chronic discolorations noted.  

A VA examination was conducted in January 2009.  The examiner 
noted a review of the Veteran's claim file, and discussed the 
August and October 2008 private medical opinions.  A physical 
examination revealed that the right lower extremity had bulging 
on the medial aspect of the right thigh and along the greater 
saphenous vein with discoloration of a dark black view in the 
right lower extremity.  There is exquisite tenderness, 
particularly over the bulging veins in the right thigh.  The 
edema at this time is more than pitting and is approaching very 
tense.  Toward the end of the day, the examiner noted that he is 
told that it is board like.  The left lower extremity had 
bulging, particularly over the greater saphenous vein, which is 
also associated with pigmentary changes.  There is no breakdown 
of an actual ulcer at the time of this examination.  Diagnoses of 
varicose veins of the right lower extremity and varicose veins of 
the left lower extremity, with pigmentary changes, edema, 
tenderness, pain, fatigue on standing, but without active 
ulceration at this time, were given.  

At the Travel Board hearing of August 2010, the Veteran testified 
that he has pain in his legs on a daily basis of severity of 7 
out of 10 in his right leg and 5 out of 10 in his left leg.  He 
testified his legs are always swollen, and that he has 
experienced ulceration in the past due to itching.  Some of the 
ulcerations required sutures.  

Regarding the Veteran's right and left leg varicose veins, a 60 
percent rating is warranted for persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration.  See 38 C.F.R. § 4.104, DC 7120.  The August 2009 
private medical opinion notes that the Veteran has swelling of 
both lower legs and feet, and the January 2009 VA examination 
report notes the Veteran has pitting edema of the right lower 
extremity and a diagnosis of varicose veins of the left lower 
extremity, with edema was given.  Thus, the competent medical 
evidence of record indicates that the Veteran has persistent 
edema of both lower extremities.  See Id.  The August 2008 
private medical opinion notes that the Veteran has severe statis 
dermatitis of both legs, the October 2008 private medical opinion 
notes that both of the Veteran's lower legs and feet have chronic 
discoloration, and the January 2009 VA examination report notes 
the Veteran's right lower extremity was discolored and that his 
left lower extremity had pigmentary changes.  At the hearing, the 
undersigned was able to observe the Veteran's legs and noted 
severe discoloration in both legs from the groin area t the feet.  
There was visible edema throughout the legs and visible bilging 
veins in the left leg up the calf, on his shins and past the 
knee.  On the right leg, he had bulging veins from the ankle past 
the knee.  Thus, the competent evidence of record indicates that 
the Veteran has stasis pigmentation or eczema, or the equivalent 
of these, of both lower extremities.  See Id.  

Finally, the Veteran has testified that he has sores on both 
legs.  The Veteran is competent to report symptoms capable of lay 
observation, such as a sore or ulcer.  See Layno v. Brown, 6 Vet 
App. 465 (1994); Charles v. Principi, 16 Vet. App. 370 (2002) 
(finding a Veteran competent to testify to symptomatology capable 
of lay observation).  The Board notes that August 2008 private 
treatment record notes that the Veteran had pre-ulceration skin 
changes.  The January 2009 VA examination report notes that the 
Veteran did not have active ulceration at that time.  The Board 
finds the Veteran's statements that he experiences sores, which 
the Board interprets as ulcers, to be credible.  The August 2008 
private medical opinion indicates that the Veteran's skin could 
develop ulcers, and the January 2009 VA examination report 
indicates that although the Veteran did not have ulcers at that 
time, he could or might indeed have had ulcers at some other 
time.  Thus, the competent medical evidence and credible and 
competent lay evidence of record indicates that the Veteran has 
persistent ulceration of both lower extremities.  See Id.  
Therefore, the criteria for separate 60 percent rating for 
varicose veins of the right and left lower extremities have been 
met and such ratings are warranted.  

Under DC 7120, a 100 percent rating is warranted for massive 
board-like edema with constant pain at rest.  38 C.F.R. § 4.104.  
The Veteran testified that he has swelling of both legs and not 
massive board-like edema at his August 2010 Board hearing.  The 
Veteran is able to stand and walk around, albeit with some 
limitations due to his varicose veins, which is suggestive that 
he does not have massive board-like edema.  The January 2009 VA 
examination report does not note, nor does the medical evidence 
of record suggest, that his swelling of either legs approaches 
massive board-like edema.  The January 2009 VA examination report 
notes only that the examiner noted that he was told that the 
Veteran's edema is board-like toward the end of the day.  The 
Veteran is competent to report that he has swelling, however he 
is not competent to diagnosis himself with massive board-like 
edema.  See Charles, 16 Vet. App. at 370; LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (a bare transcription of lay history is 
not transformed into medical evidence simply because it was 
transcribed by a medical professional).  No other medical 
evidence of record, either VA or private, suggests that the 
Veteran has massive board-like edema.  Therefore, the Veteran's 
varicose veins of the right and left lower extremities do not 
warrant higher 100 percent ratings under DC 7120.  38 C.F.R. § 
4.104.  

The Veteran is competent to report his symptoms as he perceives 
them through his senses.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  However, after consideration of his 
statements, the observations of the undersigned at the hearing, 
the Veteran's testimony at the hearing and the medical evidence 
of record, the Board finds that the described symptomatology does 
not meet the criteria for a 100 percent evaluation.  

The preponderance of the evidence is against the claims; there is 
no doubt to be resolved; and ratings in excess of 60 percent for 
varicose veins of the right and left lower extremities are not 
warranted.  See Gilbert, supra; 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

The Board has considered whether the Veteran is entitled to an 
extraschedular evaluation.  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  
There is a three-step analysis for determining whether an extra-
schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 
111 (2008).  First, there must be a comparison between the level 
of severity and symptomatology of the Veteran's service- 
connected disability and the established criteria found in the 
rating schedule to determine whether the Veteran's disability 
picture is adequately contemplated by the rating schedule.  Id.  
If not, the second step is to determine whether the claimant's 
exceptional disability picture exhibits other related factors 
identified in the regulations as "governing norms."  Id.; see 
also 38 C.F.R. § 3.321(b)(1) (governing norms include marked 
interference with employment and frequent periods of 
hospitalization).  If the factors of step two are found to exist, 
the third step is to refer the case to the Under Secretary for 
Benefits or the Director of the Compensation and Pension Service 
for a determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-schedular 
rating.  Id.

Here, the record does not establish that the rating criteria are 
inadequate.  To the contrary, the very symptoms that the Veteran 
describes and the findings made by the various health 
professionals are the symptoms included in the criteria found in 
the rating schedule for left varicose veins.  And as discussed 
above, when the Veteran's symptoms and the effects of his 
varicose vein disabilities are compared to the criteria in the 
ratings schedule, the current 60 percent ratings accurately 
reflect the level of severity of his disabilities.  The schedular 
criteria are not inadequate for rating this Veteran's 
disabilities and therefore referral for extra-schedular 
consideration is not warranted.  


ORDER

Entitlement to an evaluation of 60 percent, but no more, for 
varicose veins of the right lower extremity is granted, subject 
to the rules and regulations governing the payment of VA monetary 
benefits.

Entitlement to an evaluation of 60 percent, but no more, for 
varicose veins of the left lower extremity is granted, subject to 
the rules and regulations governing the payment of VA monetary 
benefits.  




____________________________________________
E. I. VELEZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


